Citation Nr: 1817020	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include mood swings and depression.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from March 1984 to October 1990.  He is the recipient of the Army Service Ribbon, the Army Achievement Medal with one oak leaf cluster, and the Army Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from January 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter was most recently remanded by the Board in June 2016.  A Supplemental Statement of the Case (SSOC) was issued in March 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant has not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

Although a Board hearing by videoconference was scheduled for April 2016, the appellant failed to report.  He has neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

In multiple statements, the appellant has indicated that he would like a representative to be appointed to represent him.  See e.g. September 2014 statement.  As noted in the June 2016 Board remand, VA does not appoint representatives, but the appellant has been provided information regarding how to obtain representation.  The June 2016 remand directed the appellant to a July 2014 notice letter containing a section entitled "What Are Veterans Service Organizations and How Can They Help You?"  To date, the appellant has not appointed a representative.  

The Board observes that the appellant applied for pension and for specially adapted housing or special home adaptation grant in December 2017.  A December 22, 2017, letter from VA informed the appellant that his claim had been received.  A March 2, 2018, letter informed the appellant that his claim for pension benefits had been denied because his income exceeded the maximum annual disability pension limit set by law.  He was provided information regarding his appellate rights.  Absent a notice of disagreement, the Board does not have jurisdiction to address this issue.  

The issues of entitlement to service connection for a back disability, arthritis, and an acquired psychiatric disorder, to include mood swings and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record establishes that the appellant's current hypertension was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, "[t]o establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, however, including cardiovascular-renal diseases such as hypertension, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Hypertension

After considering the record, the Board finds that service connection for hypertension is warranted.

First, the record clearly establishes that the appellant has a current diagnosis of hypertension.  See e.g. December 2011 clinical note from Beaver Medical Group.

Second, the record establishes that the appellant was diagnosed with hypertension while on active duty.  An April 1990 clinical note states that the impression was hypertension.  

Additionally, service treatment records include July 1987 clinical notes indicating that the appellant was seen for a follow-up on blood pressure.  Readings that month included 128/88, 128/80, 130/94, 138/98, and 120/110.  Rule out hypertension and possible hypertension were the impressions.  A July 1987 emergency note states that the appellant reported being told that he had high blood pressure, with systolic being 180.  Such had never been noted before.  The assessment included "newly diagnosed hypertension."  The appellant had not been prescribed medication for such at the time of the emergency note.

As set forth above, the third element necessary to award service connection is a nexus between the appellant's current disability and an in-service event, injury, or disease.  

Although there is no medical opinion in this case linking the appellant's current hypertension to service, as set forth above, when a veteran satisfies the requirements for a chronic disease shown in service (or within the presumptive period under § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Thus, if a veteran can prove a chronic disease "shown in service" or within the applicable presumptive period, and there are no intercurrent causes, the manifestation of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  

The Federal Circuit has explained that "[b]y treating all subsequent manifestations as service connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).

In this case, the appellant's service treatment records contain a diagnosis of hypertension, a "chronic disease" within the meaning of section 3.309(a).  There is no competent evidence of any intercurrent causes to explain the appellant's post-service diagnosed hypertension.  Id.

In any event, the Board also notes a statement from R.P., who served with the appellant, which was received in November 2013.  R.P. reported that the appellant told him that he was diagnosed with high blood pressure while they were on active duty and had continued to complain to R.P. about having to take medication for his high blood pressure since separation. 

In light of the foregoing, the Board finds that the evidence is sufficient to establish that the appellant's current hypertension was incurred during his active service.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

Initially, the Board observes that an October 1990 memorandum signed by the appellant and a physician states that the appellant did not desire a separation examination.  Additionally, a June 2016 Report of General Information states that the appellant reported that he had not received treatment from any VA Medical Center.

Entitlement to service connection for a back disability and arthritis.

The appellant contends that he slipped on ice and fell, with his 50-60 pound toolbox landing on his shoulders, while on active duty.  See November 2013 statement.

Service treatment records include numerous complaints of back pain, including in September and October 1985, May 1988, March and August 1989, and February and June 1990.  The impressions included pulled muscle, muscle strain, and mechanical lower back pain.  A January 1987 Screening Note of Acute Medical Care states that the appellant reported possibly injuring his ankle on a bayonet assault course.  The assessment was ankle sprain.

A statement from R.P. was received in November 2013.  He served with the appellant in Germany and recalled the appellant complaining of back pain and visiting sick call from carrying his 50-60 pound toolbox around.  The appellant also complained to R.P. of back and knee pain and informed R.P. that he had been told he had arthritis in his knees.  

A December 2013 X-ray of the left shoulder revealed mild degenerative changes.  October 2013 and August 2014 imaging studies revealed degenerative changes of the lumbar spine.

A December 2013 clinical note from Kaiser Permanente states that the appellant reported low to mid back pain for 10 or more years intermittently and that he originally injured his back when he slipped on ice on active duty in the late 1980s.  He also complained of left shoulder and right knee pain.

An April 2017 clinical note from Dr. E.H. states that the appellant was diagnosed with lumbar spine radiculopathy, right hip tendinitis, right ankle sprain, left shoulder impingement, and lumbar spine grade I spondylolisthesis at L4-L5.

In a statement received in January 2018, the appellant contended that he experienced a torn rotator cuff in the left shoulder because he had been using a cane with his left arm for nearly four years.

An October 2015 Panel-Qualified Medical Evaluation report states that the appellant presented with a cumulative trauma injury involving his lumbar spine from March 29, 2013, to May 21, 2014, as a result of normal work duties.  The appellant reported developing low back pain following a downsizing at work in 2011, which required him to perform more physical labor.  The appellant reported that he began using a cane, primarily in his left hand, due to his back pain.  He reported that he developed constant left shoulder pain as a result of using such cane.  The clinician opined that the appellant's normal work duties and industrial exposure were consistent with the development of an industrial injury to the lumbar spine.  He also developed left shoulder pain as a compensatory consequence.  Thus, Dr. T.G., Jr., opined, with reasonable medical probability, that the appellant experienced a cumulative trauma injury from March 29, 2013, through May 21, 2014, involving the lumbar spine, radicular right leg pain, and left shoulder.

VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the evidence of record, including such October 2015 report, indicates that the appellant experienced post-service injuries to his lumbar spine and left shoulder, the appellant's service treatment records indicate complaints and treatment regarding his back and ankle.  His lay statements also described an in-service event or injury.  The buddy statement from R.P. also notes complaints by the appellant regarding knee pain.  Further, there is imaging evidence of arthritis in the lumbar spine and left shoulder.  Thus, he should be afforded an examination to determine the nature and etiology of any and all back or arthritis-related disabilities present.

Entitlement to service connection for an acquired psychiatric disorder, to include mood swings and depression.

A September 2015 psychiatric evaluation report from Alto Medical Group states that the appellant was diagnosed with mood disorder, not otherwise specified, under DSM-IV criteria.

A March 2016 clinical note from Kaiser Permanente states that the appellant was diagnosed with anxiety, associated with depression, under DSM-5 criteria.

The appellant reported on his October 1983 Report of Medical History that he had experienced nervous trouble and got nervous very easily.  He speculated that he may have inherited this from his father, a disabled veteran.  However, the October 1983 enlistment examination report explicitly stated that psychiatric evaluation was normal.  Thus, according to the examiner's findings, the Board must therefore presume that any pre-service nervous trouble had resolved and that he was sound at service entry.  In other words, absent a finding of disability on service entry, the legal presumption of soundness attaches.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Thus, the burden of proof would be on VA to rebut the legal presumption of soundness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.  This burden is a formidable one, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

There is no competent medical evidence of record, at this time, that the appellant was not sound at entry.  The appellant's own lay statements regarding his believed etiology of his psychiatric problems are not sufficient to rebut the presumption of soundness.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, presuming the appellant was sound at entry, the next question for consideration is whether his post-service diagnosed psychiatric disorders are related to any in-service event, injury, or disease.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The appellant's in-service treatment records include a July 1987 clinical note stating that the appellant reported having been under a lot of stress.  The assessment was anxiety reaction.  An October 1988 clinical note states that the assessment was anxiety disorder.

The appellant has not yet been afforded an examination to determine the nature and etiology of any and all current psychiatric disorders.  Thus, he should be afforded such upon remand.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate examination to determine the nature and etiology of any and all back or arthritis disabilities present.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify all back or arthritis disabilities currently present, including disabilities of the left shoulder, ankles, and knees.  

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed back or arthritis disability is causally related to the appellant's active service or any incident therein.  (The record currently contains imaging studies which show degenerative changes of the lumbar spine and the left shoulder.  The appellant also complains of current ankle and knee disabilities).  

In providing the requested opinion, the examiner should address the relevant evidence of record, including (1) the service treatment records which indicate complaints and treatment for the back and ankle; (2) the appellant's December 2013 report that he has experienced intermittent back pain for 10 or more years but originally injured his back slipping on ice while on active duty; and (3) the evidence of post-service injuries to the back and left shoulder, including as detailed in the October 2015 Panel-Qualified Medical Evaluation Report.

A complete explanation must be provided for any opinion offered.

2.  The appellant should be provided an appropriate examination to determine the nature and etiology of any and all current psychiatric disorders.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner's attention is directed to (1) the September 2015 DSM-IV diagnosis of mood disorder, not otherwise specified; (2) the March 2016 DSM-5 diagnosis of anxiety, associated with depression; (3) the July 1987 service treatment record in which the appellant complained of being under a lot of stress; and (4) the October 1988 service treatment record containing an assessment of anxiety disorder.

After reviewing the record and examining the appellant, the examiner should delineate all psychiatric disorders currently exhibited by the appellant, if any, under DSM-5.  If any previously diagnosed disorder, including mood disorder or anxiety, associated with depression, is not diagnosed, an explanation must be provided.  

For any other psychiatric disability found, the examiner should indicate whether it is at least as likely as not that it had its onset in service or is otherwise the result of a disease or injury in service.

3.  After completing the above action, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and any representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


